UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6377


ORLANDO J. WESLEY,

                Plaintiff - Appellant,

          v.

LT. OAKES; LT. LYLES; C/O KELLY; SGT. DORSEY; SGT. GILMORE,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:12-ct-03128-D)


Submitted:   July 29, 2014                 Decided:   July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Orlando J. Wesley, Appellant Pro Se.    Jodi Harrison, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Orlando J. Wesley appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                     We

have     reviewed   the     record   and     find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Wesley v. Oakes, No. 5:12-ct-03128-D (E.D.N.C. Feb. 25,

2014).     We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented     in   the   materials

before    this   court    and   argument   would    not   aid   the   decisional

process.



                                                                        AFFIRMED




                                       2